Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is response to office to communication filed on 3/10/2022.
Claims 31-50 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No.11,195,201. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader in scope than the ‘201 in that the instant application doesn’t recite adjusting one or more first promotion collection score or the second promotion collection score based on emails the user has opened, links the consumer has accessed.  It is old and well known to not take into account emails or links the user has opened and accessed, such as providing promotions to users that do not have online presence.
Allowable Subject Matter
The claims pertain to selecting one of a first promotion collection or second promotion collection to offer to a consumer in order to increase the probability that the consumer will purchase at least one of the promotions in the offered promotion.

	The prior art teaches:
	Zhou teaches the similarity score generator 210 “generates an overall similarity score 206 for the phrase and the candidate translation” for visual media search results. See Zhou, column 6, lines 63-66. In this regard, the similarity score generator 210 can “average all of the feature scores.” See Zhou, column 7, line 3. In other words, Zhou discloses an average of scores for visual media search results.

	Tollinger teaches, the scoring for the single merchant further includes determining a total score for each merchant by summing the corresponding weighted merchant's score for each filter criteria. Preferably, the scores are normalized, e.g., by dividing each score by the sum of the scores. In the example in FIG. 4, the total score on the far right column is the sum of the weighted normalized scores.

	Yang teaches on paragraph 0040 “discounting system 108 at server 104 may transmit an offer for a group discount package to users. For instance, an offer... is shown being transmitted to users in FIG. 1. Offer 122 may be transmitted in one or more communication signals through network 106 to users at user devices 102 a-102 n.” And, [0041] “User interfaces 110 a-110 n enable offer 122 to be displayed to the users of user devices 102 a-102 n.” And, [0052] “User interface 604 displays offer message 502 a, including displaying information associated with offer message 502 a from the corresponding group discount package, such as one or more of a name, an indication of one or more items that may be purchased.”).

	Batallion teaches ([0012] “A consumer who buys the deal receives a deal voucher that can be used at the merchant's store. The merchant can treat the deal vouchers as quantity discounts since a large number of consumers purchase the deals.” And [0053] “deal server may aggregate and offer instant deals available from multiple merchants in geographic proximity to the particular consumer.” Fig. 7 shows a number of promotions available for purchase. And, [0022] “The consumer 105 (or the recipient of the deal if the recipient is not the consumer 105) can use the deal (represented by the arrow 170) by accessing the merchant store 115 either in person (if the store 115 is a brick and mortar store.”).
	Barnett teaches “aid the user in viewing [available promotions] in an efficient manner” (Barnett [0068]) increasing convenience for the user and in order to facilitate “compiling subsequent coupon packages targeted specifically at certain user categories” (Barnett [0048]) increasing user interest is promotions.

	Business Wire, "GoTo.com Teams With Netscape as Premier Search Provider for Popular Netscape Net Search Program," July 1, 1999, pg. 1356.  GoTo (NASDAQ: GOTO) created and operates an online marketplace that introduces consumers and advertisers. Consumers conduct keyword searches using the GoTo.com search service at its Web site and at thousands of network affiliate sites across the Internet. Advertisers bid in an ongoing auction for priority placement in the keyword search results with the highest bidder's site appearing first in the results. Each advertiser pays GoTo.com the amount of its bid whenever a consumer clicks on an advertiser's listing in the search results. This dynamic, together with GoTo's streamlined search method, improves a user's ability to quickly and easily find relevant Web sites providing information, products and services.

	WO 02/08880 A2 teaches providing location-based services to a remote terminal that is connected to various types of communication systems. A tailored request for information is generated with the remote terminal. In addition, a geographic indicator associated with the remote terminal is also generated in the preferred embodiment. The tailored request for information and the geographic indicator are transmitted to a location-based applcation server. A structured response to the tailored request for information is generated with the location-based application server, wherein the structured response is based on the geographic indicator of the remote terminal.

	Reichman teaches a function that will automatically discount a single service or a group of services in an effort to maximize revenue to the business. The discount tool 250 can be configured to automatically increase or decrease discounts offered on a particular service or practitioner based on behavioral data and/or by an amount defined by the business (e.g., 10%) in predetermined time increments (e.g., weekly, daily or hourly) for particular blocks of time, to particular groups of users (i.e., users new to the business, in a certain geography, etc.).
	

7.	The claims are allowable over the prior art of record because, the prior art of 

record in combination fails to teach the following particular way of calculating promotion 

scores  by: “the first promotion collection score and the second promotion 

collection score are generated by at least one of i) generating a mean value for 

the first promotion collection score associated with a first promotion attribute set 

of the first promotion collection and the second promotion collection score 

associated with a second promotion attribute set of the second promotion 

collection, ii) generating a first median value for a first subset of scores of the 

promotions in the first subset associated with the first promotion attribute set 

and a second median value for a second subset of scores of the promotions in 

the second subset associated with the second promotion attribute set, or iii) 

generating a first standard deviation value for the first subset of scores of the 

promotions in the first subset associated with the first promotion attribute set 

and a second standard deviation value for the second subset of scores of the 

promotions in the second subset associated with the second promotion attribute 

set”
  
Point of contact

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688